Electronically Filed
                                                         Supreme Court
                                                         SCWC-10-0000225
                                                         29-APR-2014
                                                         07:58 AM


                           SCWC-10-0000225

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I



         STATE OF HAWAI#I, Petitioner/Plaintiff-Appellee,

                                 vs.

       BRYAN K.A. MULLER, Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-10-0000225; CR. NO. 09-1-0879)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellee State of Hawaii’s

application for writ of certiorari filed on March 28, 2014, is

hereby rejected.

          DATED:    Honolulu, Hawai#i, April 29, 2014.

James M. Anderson           /s/ Mark E. Recktenwald
for petitioner
                            /s/ Paula A. Nakayama
Marcus B. Sierra
for respondent
                            /s/ Sabrina S. McKenna

                            /s/ Richard W. Pollack

                            /s/ Michael D. Wilson